DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 20 being independent. Claims 1, 8, 11, 18, and 20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 May 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9 and 10, filed 17 November 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 4 and 14 have been fully considered and are persuasive. Based on the current claim language, the scope of claims 4 and 14 would be clear in light of the corresponding disclosure and the claims from which they depend. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 4 and 14 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because applicant’s amendment overcame the previous combination of references. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in further view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001) .
Regarding claim 1, Rossbacher teaches a computer-implemented method for designing automobiles (see for instance, abstract), the method comprising: 
determining a first parameter value associated with a first parameter of a first instance of a first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4);
computing a second parameter value associated with a second parameter of a second instance of a second parameterized automobile component based on a structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4); and
generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance (A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. As shown in fig. 
Rossbacher does not appear to teach that the CAD design is generated for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
In the same art of automobile modeling, MSC teaches that the CAD design can be generated based on parameter values and relationships between behaviors of components, see for instance, pages 2, 3, 5, and 9-13. Adams improves engineering efficiency and reduces product development costs by enabling early system level design validation, as Engineers can evaluate and manage the complex interactions between…motion, structure, actuation, and controls, see for instance, page 2. Adams can utilize model parametric properties and initiate a set of parametric simulations, see page 3. Using Adams/Mechatronics in Adams/Car, allows the user to quickly create and analyze assemblies of vehicle systems, including control systems, see for instance, page 3.  In building models one can, for instance, define how bodies are attached and move relative to each other, see for instance, page 5. In addition, parameters can be defined and forces can be applied, see page 5. Solver parameters can be used to refine simulation performance and accuracy, see page 5. Adams software allows for simulating vehicle events and the driveline, see for instance, page 9. In addition, the Adams software allows one to investigate different 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and MSC in front of them before the effective filing date of the claimed invention to incorporate multibody dynamics as taught by MSC into Rossbacher’s design framework, as defining how components move with respect to each other and generating a CAD model based on a variety of factors, such as described by MSC was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with MSC would have allowed generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
The motivation for combining Rossbacher with MSC would have been to use known modeling techniques, better optimize product designs for performance, safety, and comfort and to increase system and design flexibility, see for instance, MSC, page 2.
Rossbacher in view of MSC do not appear to teach an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure.
In the same art of automobile modeling, Adams teaches that with data hierarchy there are three levels of files to build up a vehicle model: Template, Subsystem, and Assembly, see page 30. Template defines vehicle sub-assemblies topology. For example, a template could be a suspension type, which can be defined as rear and/or front, see page 30. Subsystem is a mechanical model that references a template and tailors it by supplying parameters that adjust the template. The subsystem is a specific instance of the template in which the user has defined new hardpoint position and property files, see page 30. An assembly, is a list of subsystems and a single test rig combined in a vehicle or suspension assembly, see page 30. The figure shown 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, and Adams in front of them before the effective filing date of the claimed invention to incorporate data hierarchy as taught by Adams into Rossbacher’s design framework, as having a hierarchical design structure that includes different parameterized automobile components, such as described by Adams was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher and MSC. 
The modification of Rossbacher and MSC with Adams would have allowed generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
The motivation for combining Rossbacher and MSC with Adams would have been to use known techniques, and use techniques known to have existed in the Adams software.
Regarding claim 2, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teaches wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3.). Unless otherwise noted, citations are to Rossbacher.
Regarding claim 3, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teaches wherein determining the first parameter value comprises computing the first parameter value based on a composite relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component (A parameter value can be based on the relationship between different components of the vehicle, see for instance, figs. 4-8. A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the 
Regarding claim 6, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teach wherein a plurality of parameterized automobile component instances comprises the automobile information model, and wherein the CAD geometry model is stored in the automobile information model (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented 
Regarding claims 11 and 20, claim 11 is the non-transitory computer readable media claim and claim 20 is the system claim of the computer-implemented method claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 1. While not explicitly recited in Rossbacher, MSC and Adams, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that methodology taught in Rossbacher would have been implemented on one or more non-transitory computer readable media that included instructions when executed by one or more processors cause the one or more processors to design automobiles by performing the steps outlined in claim 1, as well as a system comprising one or more memories storing instructions; and one or more processors that are coupled to one or more memories, as the methodology in Rossbacher uses 3D CAD programs and libraries, and the like, see entire disclosure of Rossbacher, such as the abstract and section 4 which discusses the framework.
	Regarding claim 12, Rossbacher in view of MSC in further view of Adams teach the one or more non-transitory computer readable media of claim 11 and further teach wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 
Regarding claim 13, Rossbacher in view of MSC in further view of Adams teach the one or more non-transitory computer readable media of claim 11 and further teach determining the first parameter value comprises automatically generating a third relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component, and computing the first parameter value based on the third relationship (A parameter value can be based on the relationship between different components of the vehicle, see for instance, figs. 4-8. A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 
Claim 16 is the non-transitory computer readable medium claim of the computer-implemented method claim 6 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Claims 4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in further view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001), as applied to claims 1 and 11, in further view of Brock (Design Optimization Using CAD Parameterization Through CAPRI).
Regarding claim 4, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach wherein computing the second parameter value comprises: generating a simulation mesh for the first instance based on the first parameter value (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18);
performing a simulation based on the simulation mesh to determine a simulation result (Within the outlined approach, modification of parameters and relations are performed by the framework, see for instance, page 559, section 4.4, paragraph 1 and figs. 11 and 12); and
determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain 
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of the claim language, Rossbacher in view of MSC in further view of Adams do not appear to specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the displacements…after the mesh has been moved and the new sensitivities have been obtained, the process starts over again with calls to the function evaluation and sensitivity analysis, see page 9. When using a CAD model…certain steps need to be taken to ensure agreement between the computation mesh and that underlying model, see page 14. Once the points on all the surfaces from the computational mesh have been matched to their corresponding CAD entities, the implementation becomes straight forward, see page 14. The surface mesh is separable from the computational mesh, see page 14. 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams and Brock in front of them before the effective filing date of the claimed invention to mesh optimization as taught by Brock into Rossbacher’s modified design framework, as adjusting the size and shape of an object based on parameter values, such as described by 
The modification of Rossbacher, MSC and Adams with Brock would have allowed generating a simulation mesh for the first instance based on the first parameter value; performing a simulation based on the simulation mesh to determine a simulation result; and determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance. 
The motivation for combining Rossbacher, MSC and Adams with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Regarding claim 7, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, further comprising generating a simulation mesh based on the CAD geometry model (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18), wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of the claim language, Rossbacher in view of MSC in further view of Adams do not appear to specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the displacements…after the mesh has been moved and the new sensitivities have been obtained, the process starts over again with calls to the function evaluation and sensitivity analysis, see page 9. When using a CAD model…certain steps need to be taken to ensure agreement between the computation mesh and that underlying model, see page 14. Once the points on all the surfaces from the computational mesh have been matched to their corresponding CAD entities, the implementation becomes straight forward, see page 14. The surface mesh is separable from the computational mesh, see page 14. 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams and Brock in front of them before the effective filing date of the claimed 
The modification of Rossbacher, MSC and Adams with Brock would have allowed generating a simulation mesh based on the CAD geometry model, wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher, MSC, and Adams with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Claim 14 is the non-transitory computer readable medium claim of the computer-implemented method claim 4 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Claims 5, 9, 10, 15, 17,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001), as applied to claims 1 and 11, in further view of Chin (“Product Grammar: Constructing and Exploring Solution Spaces,” 2000).
Regarding claim 5, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teach wherein the CAD geometry model comprises a wireframe model, a surface model, or a solid model (As shown in fig. 7 an expert tool is considered to be a CAD dataset, such CAD datasets can have relatively simple input definitions like shown in figure (a), up to complex database dependencies, including multiple parametric variants of the part, illustrated in fig. (b), see page 553, section 4, paragraph 3 and fig. 
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of claim 5, Chin is being incorporated into the rejection to explicitly teach that the CAD geometry model comprises a wireframe model, surface model, or a solid model.
In the same art of parameterization, Chin teaches that the CAD geometry model comprises a wireframe model, surface model, or a solid model, see for instance, page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, page 35, fig. II-17 and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate CAD geometry models as taught by Chin into Rossbacher’s modified design framework, as representing components as a surface, wireframe or solid model, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC and Adams. 
The modification of Rossbacher, MSC and Adams with Chin would have explicitly allowed the CAD geometry model to comprise a wireframe model, a surface model, or a solid model. 
The motivation for combining Rossbacher, MSC and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Regarding claim 9, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach that the software components of the parameterization framework include the required routines, mentioned in section 4.1 and the provision specialized user-interface in order to use the parameterization framework functionalities within the respective CAD system, see page 558, section 4.3, paragraph 2. Within the outlined generating a graphical user interface that displays the first parameter value, the second parameter value, and the CAD geometry model.
	In the same art of CAD, Chin teaches the graphical user interface can display the CAD geometry model page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have explicitly allowed generating a graphical user interface that displays the first parameter value, the second parameter value, and the CAD geometry model. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, 
Regarding claim 10, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, but do not appear to explicitly recite wherein the second instance comprises a sub-instance of the first instance.
In the same art of parameterization, Chin teaches that the second instance can be a sub-instance of the first instance, see for instance, pages 42-44, figs. III-4-11, and pages 57-60, fig. III-38-42.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have explicitly allowed the second instance to comprise a sub-instance of the first instance. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 15 is the non-transitory computer readable medium claim of the computer-implemented method claim 5 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Regarding claim 17, Rossbacher in view of MSC teach in further view of Adams the one or more non-transitory computer readable media of claim 11 and further teach computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the automobile information model comprises a plurality of parameterized automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components). Unless otherwise noted, citations are to Rossbacher.
	Rossbacher in view of MSC in further view of Adams teach do not appear to teach computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model.

It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have allowed computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the automobile information model comprises a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 19 is the non-transitory computer readable medium claim of the computer-implemented method claim 9 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 9.
Claims 8 and 18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, .
Regarding claim 8, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of parameterized automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the 
Rossbacher in view of MSC in further view of Adams do not appear to teach transmitting the data frame to a design application or a manufacturing application. Rossbacher in view of MSC in further view of Adams do not teach a data filter that specifies a level-of-detail.
In the art of parameterization, Abidi teaches that a level of detail can be selected, see for instance, page 5, ‘selection of levels, factors, and ranges’.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Abidi in front of them before the effective filing date of the claimed invention to incorporate level of detail specification as taught by Abidi into Rossbacher’s modified design framework, as adjusting the LOD to illustrate a level of detail, such as described by Abidi was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Abidi would have allowed specifying a level of detail. 
The motivation for combining Rossbacher, MSC, and Adams with Abidi would have been improved user experience as not all details needs to be illustrated, enhance functionality and to increase system and design flexibility, see for instance, Abidi, page 5, ‘selection of levels, factors, and ranges’.
Rossbacher in view of MSC in further view of Adams further in view of Abidi do not appear to teach transmitting the data frame to a design application or a manufacturing application.
In the same art of parameterization, Chin teaches different level of details for a product, as well as prototyping the product by using a 3D printer, see for instance, page 23, figs. I-10-12, page 24, figs. I-13-21 and pages 57-63, figs. III-38-40, and III-45. The 3D model is then translated 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, Abidi and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, Adams, and Abidi. 
The modification of Rossbacher, MSC, Adams, and Abidi with Chin would have allowed generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of automobile component instances; and transmitting the data frame to a design application or a manufacturing application. 
The motivation for combining Rossbacher, MSC, Adams, and Abidi with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 18 is the non-transitory computer readable medium claim of the computer-implemented method claim 8 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613